Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the antiglare system in 1. There is insufficient antecedent basis for this limitation in the claim.
The phrase “the first light transmittance region” in claim 1, line 8 is indefinite.  In claim 1, line 3 the applicant recites “at least one transmittance region”.  Is applicant reciting just one transmittance region or at least one transmittance region?
Claim 12 is considered to be indefinite as it depends on cancelled claim 11.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-10 and 12-14 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Leng US Patent Application Publication No. 2016/0363993.
The Leng publication discloses a vehicle employing an antiglare method for a vehicle antiglare system comprising: 
(claim 1) a light transmittance adjustment plate (50, paragraph #31; see LCD in paragraph #28), the light transmittance adjustment plate  comprising at least one light transmittance adjustment portion, the light transmittance adjustment portion comprising at least one first light transmittance adjustment region (80), and wherein the method comprises: an image capturing step: capturing, from one side of the light transmittance adjustment plate, an image in a direction facing the light transmittance adjustment plate (see 201: paragraph #32) ; 

a bright region identifying step: identifying a bright region in the image, and obtaining a position of the bright region in the image (item 20; see paragraph #35, 29, 26); 

a light transmittance adjustment region obtaining step: obtaining, according to the position of the bright region, the first light transmittance adjustment region in the light transmittance adjustment plate; and (see paragraph #35, 29)




In regard to claim 2, Leng discloses wherein obtaining, according to the position of the bright region, the first light transmittance adjustment region (see figure 3) in the light transmittance adjustment plate comprises: 
obtaining a position of a boundary of the light transmittance adjustment portion or a position of a mark of the light transmittance adjustment portion in the image (see the first two sentences of paragraph #34); and
obtaining a position of the first light transmittance adjustment region in the light transmittance adjustment portion or the light transmittance adjustment plate according to the position of boundary of the light transmittance adjustment portion or the position of the mark of the light transmittance adjustment portion in the image, and the position of the bright region in the image (see paragraphs #34, 35, 39).

In regard to claim 3, Leng discloses wherein identifying the bright region in the image comprises: comparing pixel values in the image with a preset threshold value, and when a plurality of pixel values in the image are greater than the threshold value, identifying a region where the plurality of pixel values are located as the bright region (see paragraph #37, 38 where it describes comparing the light pixel values with a light value provided by sensor 60 to see if the external light brightness if greater than inside the cabin).


In regard to claim 4, Leng discloses wherein adjusting light transmittance of the first light transmittance adjustment region (80, see figure 7) comprises: reducing the light transmittance of the first light transmittance adjustment region (see paragraphs #39 and #40). 


In regard to claim 5, Leng discloses wherein each light transmittance adjustment portion further comprises: at least one second light transmittance adjustment region, wherein the second light transmittance adjustment region is a region of the light transmittance adjustment portion other than the first light transmittance adjustment region (see area of transparent plate 50 in figure 7 that is not 80); and
 the light transmittance adjusting step further comprises: adjusting light transmittance of the second light transmittance adjustment region (See paragraph 40 wherein the transparent screen 50 shaded region 80 and the remaining unshaded region is continually updated as a bright light source, e.g. oncoming headlight or sun, relative position  on the windshield transparent display changes during operation of the vehicle) .



In regard to claim 7, Leng discloses wherein the vehicle glass is at least one of front windshield glass or vehicle door glass (see paragraphs #8, 28).


In regard to apparatus claim 8, 

Leng discloses a light transmittance adjustment plate (50, paragraph #31; see LCD in paragraph #28) comprising:

(claim 8)at least one light transmittance adjustment portion, the light transmittance adjustment portion comprising at least one first light transmittance adjustment region (80, see figure 7), wherein light transmittance of the first light transmittance adjustment region is adjustable (see paragraphs #38, 39); a camera device configured to capture, from one side of the light transmittance adjustment plate (see paragraph #32, image sensor 202; “camera” in last line of paragraph #32), an image in a direction facing the light transmittance adjustment plate; and a processing device configured to identify a bright region in the image , and obtain a  position of the bright region in the image (203); obtain, according to the position of the bright region, the first light transmittance adjustment region in the light transmittance adjustment plate (calculation unit 30); and when a bright region is present, adjust light transmittance of the first light transmittance adjustment region (see paragraph #37, 29).


In regard to claim 9, Leng discloses wherein the processing device is configured to: obtain a position of a boundary of the light transmittance adjustment portion or a position of a mark of the light transmittance adjustment portion in the image(see the first two sentences of paragraph #34); and obtain a position of the first light transmittance adjustment region (see figure 3) in the light transmittance adjustment portion or the light transmittance adjustment plate according to the position of the boundary of the light transmittance adjustment portion or the position of the mark of the light transmittance adjustment portion in the image, and the position of the bright region in the image(see paragraphs #35).


In regard to claim 10, Leng discloses a processing device configured to compare pixel values in the image with a preset threshold value, and when a plurality of pixel values in the image are greater than the threshold value (see paragraph #37, 28; pixel values are compared to a preset brightness value sensed by light sensor 60), identify a region 

In regard to claim 12, Leng discloses wherein each light transmittance adjustment portion further comprises: at least one second light transmittance adjustment region (“the remaining regions of the transparent windshield, see paragraph #39), wherein the second light transmittance adjustment region is a region of the light transmittance adjustment portion other than the first light transmittance adjustment region; and the processing device is further configured to adjust light transmittance of the second light transmittance adjustment region (the first light transmittance region and remaining second light transmiitance regions of the transparent windshield are continually updated by the mask generating unit 402, see paragraph #39, 40).

In regard to claim 13, Leng discloses wherein the light transmittance adjustment plate of the vehicle antiglare system is a part of vehicle glass (see paragraphs #8, 28).

In regard to claim 14, Leng discloses wherein the vehicle glass is at least one of front windshield glass or vehicle door glass (see paragraphs #8, 28).



Claims 1-10 and 12-14 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Shanghai Koito Automotive CN 106985640 (cited by Applicant).
Shanghai Koito discloses a method for reducing glare on a vehicle that has a vehicle antiglare system wherein the system comprises
(claim 1)comprises a light transmittance adjustment plate, the light transmittance adjustment plate  comprising at least one light transmittance adjustment portion (see entire screen of figure 3), the light transmittance adjustment portion comprising at least one first light transmittance adjustment region (areas a, b, c, d, E, as shown in figure 4), and wherein the method comprises:

(Claim 1 cont.) an image capturing step: capturing, from one side of the light transmittance adjustment plate, an image in a direction facing the light transmittance adjustment plate; (see last paragraph on page 4 of English translation provide by Applicant describing employing ADAS light source detection device, i.e. camera)
 a bright region identifying step: identifying a bright region in the image (see lines 6-14 on page 11 of English translation), and
obtaining a position of the bright region in the image (see lines 15-20 on page 11 of supplied English translation; and page 6, lines 9-43);
a light transmittance adjustment region obtaining step: obtaining, according to the position of the bright region, the first light transmittance adjustment region in the light 
a light transmittance adjusting step: when the bright region is present, adjusting light transmittance of the first light transmittance adjustment region (see lines 20-25 on page 11 of English translation, adjusted in figure 4).


 In regard to claim 2, Shanghai Koito  discloses wherein obtaining, according to the position of the bright region, the first light transmittance adjustment region in the light transmittance adjustment plate comprises: 
obtaining a position of a boundary of the light transmittance adjustment portion or a position of a mark of the light transmittance adjustment portion in the image (the front windshield light transmittance portion is fixed as described in lines 8-10 of page 7, and the ADAS camera system is fixed hence all the transmittance plate coordinates are inherently fixed reference point marks themselves so that the position where the bright light intercepts the windshield adjustable transmittance plate grid coordinates is readily obtained); and obtaining a position of the first light transmittance adjustment region in the light transmittance adjustment portion or the light transmittance adjustment plate according to the position of boundary of the light transmittance adjustment portion or the position of the mark of the light transmittance adjustment portion in the image, and the position of the bright region in the image (see first two lines on page 7 of supplied English translation; lines 24-30 on page 8) .

In regard to claim 3, Shanghai Koito discloses wherein identifying the bright region in the image comprises: comparing pixel values in the image with a preset threshold value, and when a plurality of pixel values in the image are greater than the threshold value, identifying a region where the plurality of pixel values are located as the bright region (see lines 9-16; on page 6 of English translation; and in lines 7-20 on page 11)   . 

In regard to claim 4, Shanghai Koito   discloses wherein adjusting light transmittance of the first light transmittance adjustment region comprises: reducing the light transmittance of the first light transmittance adjustment region (the last paragraph on page 2 of supplied English translation; page 5 lines 31-39 and in lines 7-20 on page 11). 


In regard to claim 5, Shanghai Koito   discloses wherein each light transmittance adjustment portion further comprises:  at least one second light transmittance adjustment region (all other partition/pixel areas of the transmittance plate shown in figure 4 that are not the first bright light transmittance adjustment regions), wherein the second light transmittance adjustment region is a region of the light transmittance adjustment portion other than the first light transmittance adjustment region; and 
the light transmittance adjusting step further comprises: adjusting light transmittance of the second light transmittance adjustment region (as described in the last 6 lines of 

In regard to claim 6, Shanghai Koito   discloses wherein the antiglare system is applied to a vehicle, and the light transmittance adjustment plate of the antiglare system is a part of vehicle glass (lines 1-6, on page 2 of supplied English translation). 
 
In regard to claim 7, Shanghai Koito discloses wherein the vehicle glass is at least one of front windshield glass or vehicle door glass (lines 1-6, on page 2 of supplied English translation). 

Shanghai Koito discloses a light transmittance adjustment plate comprising:

(claim 8) at least one first light transmittance adjustment region, wherein light transmittance of the first light transmittance adjustment region is adjustable(see lines 15-20 on page 11 of supplied English translation; and page 6, lines 9-43; figure 4 at “E”) a camera device (see lines 3-9 on page 2 of supplied English translation) configured to capture, from one side of the light transmittance adjustment plate, an image in a direction facing the light transmittance adjustment plate; and a processing device configured to identify a bright region in the image, and obtain a position of the bright region in the image (see figure 3 to figure 4; lines 13-20 on page 11 of supplied English translation;); obtain, according to the position of the bright region, the first light transmittance adjustment region in the light transmittance adjustment plate, shaded areas in figure 4; and when a bright region is present, adjust light transmittance of the first light transmittance adjustment region (lines 21-25 on page 11 of supplied English translation). 

In regard to claim 9, Shanghai Koito discloses wherein the processing device is configured to: obtain a position of a boundary of the light transmittance adjustment portion or a position of a mark of the light transmittance adjustment portion in the image; and obtain a position of the first light transmittance adjustment region in the light transmittance adjustment portion or the light transmittance adjustment plate according to the position of the boundary of the light transmittance adjustment portion or the position of the mark of the light transmittance adjustment portion in the image, and the position of the bright region in the image (the front windshield light transmittance portion is fixed as described in lines 8-10 of page 7, and the ADAS camera system is fixed hence all the transmittance plate coordinates are inherently fixed reference point marks themselves so that the position where the bright light intercepts the windshield adjustable transmittance plate grid coordinates is readily obtained).

 In regard to claim 10, Shanghai Koito discloses wherein the processing device is configured to: compare pixel values in the image with a preset threshold value, and 

In regard to claim 12, Shanghai Koito discloses wherein each light transmittance adjustment portion further comprises: at least one second light transmittance adjustment region, wherein the second light transmittance adjustment region is a region of the light transmittance adjustment portion other than the first light transmittance adjustment region(other partition/pixel areas of the transmittance plate shown in figure 3 that are not the first bright light transmittance adjustment regions); and  the processing device is further configured to adjust light transmittance of the second light transmittance adjustment region(as described in the last 6 lines of page 5 the top two lines of page 6 of the English translation the intercepting dazing glaring bright light location on the window light adjustment transmittance plate changes in real time so that the second light region must be adjusted as the bright glaring light windshield intersecting coordinates change during operation of the vehicle). 

In regard to claim 13, Shanghai Koito discloses wherein the light transmittance adjustment plate of the vehicle antiglare system is a part of vehicle glass (lines 1-6, on page 2 of supplied English translation).

In regard to claim 14, Shanghai Koito discloses wherein the vehicle glass is at least one of front windshield glass or vehicle door glass (lines 1-6, on page 2 of supplied English translation).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The prior art listed on the attached PTO form 892 are cited for their adjustment methods and apparatus for reducing glare and/or bright light from disturbing a vehicle driver.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P WELDON whose telephone number is (571)272-7545. The examiner can normally be reached m-f 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN P WELDON/Examiner, Art Unit 3612                                                                                                                                                                                                        /D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612